DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freudenberger, US 2007/0041845.

In regard to claim 1,
Freudenberger discloses a metering pump comprising: a displacement element (connecting rod 19 and diaphragm 13, in conjunction); a drive system comprising an electric drive motor 2 driving said displacement element 19, 13 and a control device (PID controller 40) controlling said electric drive motor 2, wherein said control device is configured to: detect a current position of the displacement element (positional sensor 36 senses the position of reference element 35 placed on rod 19 and feeds the information to controller 40); detect a drive force acting on the displacement element 13 at several positions (e.g., top dead center, bottom 1 

In regard to claim 2,
The displacement element is a membrane 13 connected to a rod 19.

In regard to claim 3, 
The drive system further comprises an eccentric drive (cam shaft 17) coupled to the displacement element 19 and driven by the electric drive motor 2 (via reduction gear 11). 

In regard to claim 5,
A position sensor 36 detects the position of the displacement element 19 and is connected to the control device 40.

In regard to claim 6, 
Positional sensor 36 detects at least the times the cam 11 has rotated to one of top dead center and bottom dead center, and determines its angles then. These angles correspond with an 2

In regard to claim 7,
The force is being continually monitors the force on the connecting rod 19 (see para. [0095]) such that the control device is configured to detect the force along an entire travel of the displacement element 19.

In regard to claims 8 and 9 
The control device 40 is provided with a nominal expected value that is logged into the device, the log having information regarding stroke displacement and time and to determine if the actual operation is approaching the nominal operation. I.e., sensing abnormality.
 
In regard to claims 10 and 11,
The control device 40 is designed to operate the force of the driving rod 19 and diaphragm 13 to make sure that the operating pressure in chamber 12 is suitable for a proper dispense. See para. [0085]. 



In regard to claim 14,
Freudenberger discloses a method for controlling a metering pump comprising a displacement element (connecting rod 19 and diaphragm 13) and a drive system comprising an electric drive motor 2 driving said displacement element 19, 13 and a control device 40 controlling said electric drive motor 2, wherein said control device 40 is configured to detect a current position of the displacement element 19, to detect a drive force acting on the displacement element at several positions of the displacement element and to monitor the force in relation to the position of the displacement element, the method comprising the steps of: detecting a current position of the displacement element (positional sensor 36 senses the position of reference element 35 placed on rod 19 and feeds the information to controller 40); detecting a drive force acting on the displacement element 13 at several positions (e.g., top dead center, bottom dead center, and positions therebetween) of the displacement element 13; and monitor the force in relation to the position of the displacement element 13.3

In regard to claim 15,
The control device 40 is designed to operate the force of the driving rod 19 and diaphragm 13 to make sure that the operating pressure in chamber 12 is suitable for a proper dispense. See para. [0085]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freudenberger, US 2007/0041845, in view of Bolt, US 2004/0234377.
Freudenberger discloses all of the limitations substantially as claimed, but teaches that the electric drive motor is an AC synchronous motor. However, Bolt teaches that it is advantageous that the motor for a metering pump is a bruchless DC motor or stepper motor. If used, it is possible to travel a defined angle at a defined speed. The rotational direction of the motor is reversible, so that the correspondingly small-stroke reciprocating stroke movements can be performed within the total working movement. Bolt, para. [0033]. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have replaced the AC motor of Freudenberger with the brushless DC motor or stepper motor of Bolt to better meter the pumped fluid.

Allowable Subject Matter
Claims 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See para. [0095]: If an asynchronous motor is used, the slippage measured can be used to determine the force on the displacement means and thus the operating pressure of the metering medium can be reduced. However, it should be noted that the cam transfers the force operating on the connecting rod 19 in a sinusoidal manner that depends on the instantaneous angle via the gear 11 to the motor 2. At the two dead centers, i.e. the turning points for the stroke motion, the motor is decoupled from the connecting rod force, i.e. has no load, and at the two points exactly therebetween the cam transfers the maximum load moment to the motor. Thus for an assumed constant connecting rod force, the torque on the motor take-off shaft has the same pattern and thus the slippage also varies almost sinusoidally. The variation is thus a reflection of the connecting rod force.
        2 Para. [0080] states, in relevant part, that: [t]he positional correction takes into account the fact that the rotary speed of the motor depends on the rotary angle of the cam (deflection from the connecting rod position) according to the sinusoidal characteristic of the cam drive is transformed into the speed at the connecting rod. The positional correction 41 then transforms the start signal for the PID controller 40 over the reverse characteristic of the cam drive into a corrected controller output, KSG, that represents the required motor drive with respect to the input to the reduction gear 11, that is required in order to obtain a motion of the connecting rod 19 at the output from the cam drive that corresponds to the desired controller output SG.
        3 See para. [0095]: If an asynchronous motor is used, the slippage measured can be used to determine the force on the displacement means and thus the operating pressure of the metering medium can be reduced. However, it should be noted that the cam transfers the force operating on the connecting rod 19 in a sinusoidal manner that depends on the instantaneous angle via the gear 11 to the motor 2. At the two dead centers, i.e. the turning points for the stroke motion, the motor is decoupled from the connecting rod force, i.e. has no load, and at the two points exactly therebetween the cam transfers the maximum load moment to the motor. Thus for an assumed constant connecting rod force, the torque on the motor take-off shaft has the same pattern and thus the slippage also varies almost sinusoidally. The variation is thus a reflection of the connecting rod force.